ORDER
DAVID A. BIEDERMAN of SECAUCUS, who was admitted to the bar of this State in 1959, having pleaded guilty to conspiracy to arrange sham marriages for the purpose of misleading the Immigration and Naturalization Service in obtaining permanent resident visas for aliens in a false and fraudulent manner in violation of 18 U.S.C.A §§ 371 and 2 and 8 U.S.C.A § 1324, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), DAVID A. BIEDERMAN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that DAVID A. BIEDERMAN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that DAVID A. BIEDERMAN comply with Rule 1:20-20 dealing with suspended attorneys.